Citation Nr: 0127780	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  94-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Huntington's 
disease.

2.  Entitlement to service connection for a kidney 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active duty from March 1967 to April 1977 and 
from March 1983 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This matter was previously before 
the Board in November 1997 and was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's Huntington's disease has been shown to be 
causally related to symptomatology manifested during service.

2.  The veteran does not suffer from a kidney disability.


CONCLUSIONS OF LAW

1.  Huntington's disease was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

2.  A kidney disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decisions, statement of the case, and supplemental 
statement of the case provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  Service, private, and VA medical records are 
associated with the veteran's claims file.  In August 1999 a 
VA examiner reviewed the veteran's claims file an offered an 
opinion of etiology concerning his kidney disability.  A 
medical opinion from an independent medical expert (IME) was 
obtained by the Board in October 2001 concerning the etiology 
and possible early manifestations of the veteran's 
Huntington's disease.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
renal disease and organic disease of the nervous system will 
be presumed if it becomes manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has also advanced contentions that his 
Huntington's disease and kidney disability are related to 
Agent Orange exposure during his Vietnam service.  Under 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veterans who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
See 38 C.F.R. § 3.307(a)(6).

I.  Huntington's Disease

Based on a review of the record, the Board finds that service 
connection is warranted for Huntington's disease.  The Board 
notes the findings made by the IME in his October 2001 
opinion.  In a thorough and well-reasoned analysis, the IME 
observed that while the veteran was not actually diagnosed 
with Huntington's disease until 1992, Huntington's disease 
had its origin at or about the time of the veteran's 
discharge from service in March 1988.

The Board acknowledges that the IME did not apparently review 
all the veteran's military records.  Generally, mere history 
recorded by a medical examiner, without an independent basis 
based on review of actual medical records, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In this case, however, the IME's 
October 2001 opinion was not based on the veteran's "mere 
history" but was instead founded to a large extent on 
findings from private (July 1992 UCLA Medical Center) and VA 
medical records.  It also appears that the IME found that the 
veteran's credibility as an informant for purposes of his 
prior treatment and evaluation was considered good.  As such, 
it appears to the Board that the IME was not based solely on 
history provided by the veteran, but was made after review of 
the claims file and in the context of his medical knowledge 
regarding the age bracket, family history, and symptomatology 
at which Huntington's disease is usually first manifested.

Accordingly, and in light of the IME's October 2001 opinion, 
the Board finds that the veteran's Huntington's disease had 
its origin ("in a symptomatic fashion") during service.  
The Board notes that there does not appear to be an opinion 
to the contrary anywhere in the veteran's claims file.  Thus, 
the Board concludes that service connection on a direct basis 
for Huntington's disease is warranted.  The Board therefore 
need not consider the claim under the presumptive provisions 
for disorders due to exposure to Agent Orange.  In reaching 
this determination, the Board has resolved all reasonable 
doubt in the veteran's favor.  38 C.F.R. § 3.102.

II.  Kidney Disability

The veteran claims that he suffers from a kidney disability 
related to exposure to Agent Orange during service.  However, 
when a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic 
disability.  Although a claimant may testify as to symptoms 
he or she perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In a November 1995 letter, a VA physician indicated that the 
veteran had shown deterioration in his kidney functions.  The 
physician did not indicate the nature of any kidney 
deterioration or disability, and the letter did not reference 
any medical findings related to a kidney disability.

In August 1999, a VA examiner stated that a review of the 
veteran's claims file revealed no evidence of deteriorating 
kidney function or of any renal pathology.  The examiner 
noted that urinalysis laboratory reports dated from January 
1992 to April 1996 were entirely normal.  The diagnosis was 
no evidence of any renal pathology.

With the August 1999 VA examination report showing no kidney 
disability to be present, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a kidney disability.


ORDER

Service connection for Huntington's disease is granted.

Service connection for a kidney disability is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

